Citation Nr: 1709081	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

 2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

 3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims
for entitlement to service connection for PTSD, diabetes mellitus, type II, and neuropathy of the legs and feet. 

The Veteran presented testimony in June 2012 at a hearing held in Montgomery, Alabama before the undersigned.  The Veteran also presented testimony at a formal hearing before a Decision Review Officer in July 2011.  Transcripts of those proceedings have been associated with the claims file.

The Board remanded the case for further development in November 2012 and November 2015.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, nor are his in-service stressors related to the Veteran's fear of hostile military or terrorist activity.   

2.  The Veteran's claimed in-service stressors have not been corroborated; and any current diagnosis of PTSD is not based on a verified stressor. 

3.  The Veteran did not serve in the Republic of the Vietnam during his active service, and exposure to herbicides during his active duty service is not otherwise shown, to include his service in Korea.

4.  Diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

5.  Peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, type II, was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran has not been afforded an examination in connection with his claims on appeal; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses pertaining to psychiatric disorders, diabetes mellitus, type II, and peripheral neuropathy.  Moreover, as discussed below, the Veteran's in-service stressors have not been corroborated.  Likewise, as discussed further below, the Board finds that the evidence does not show that the Veteran was exposed to herbicides while in service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the claims on appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2016) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the June 2012 Board hearing, the undersigned adequately explained the claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked.  The Veteran was also specifically asked questions concerning his in-service stressors and exposure to herbicides.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remands the Board issued to develop these claims.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the Boards prior remands.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the agency of original jurisdiction (AOJ) to notify the Veteran of the revised 38 C.F.R. § 3.304(f); obtain additional private and VA treatment records; and make attempts to verify the Veteran's in-service stressors as well as his exposure to herbicides.  In November 2012, the Veteran was notified of the revisions of 38 C.F.R. § 3.304(f) and requested to identify any additional private records.  Moreover, additional VA treatment records dated to March 2016 have been obtained.  Further, as discussed further below and outlined in May 2013 and August 2016 memorandums, the AOJ took appropriate attempts to corroborate the Veteran's in-service stressors as well as his exposure to herbicides.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).


II.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, diabetes mellitus and organic disease of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder, to include PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he has PTSD due to stressors incurred during military service.  Specifically, he reported that in August or September 1970, while stationed in Korea, he witnessed a jeep with American soldiers that was run off the road, which resulted in the death of one of the soldiers.  He indicated that he was extremely upset as the soldier's eyeball was hanging out of this head.  Additionally, the Veteran stated that while stationed in Korea in the fall of 1970, he witnessed a truck on fire and he put it out.  He also testified at the June 2012 Board hearing that a gun was pointed at him by South Korean guards after coming back from a village until he identified himself as American.  Nevertheless, he also testified that his primary stressor was witnessing the jeep accident and the death of the soldier.  

The Board observes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  (The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that the evidence does not show that the Veteran engaged in combat while stationed in Korea.  In this regard, the Veteran did not receive any combat medals and his service and personnel records are silent with respect to any indication that he engaged in combat.  Likewise, his military occupational specialty of radio relay and carrier team member and chief is also not indicative of participating in combat.  

Moreover, the Board notes that the Veteran's reported stressors do not appear to be related to a "fear of hostile military or terrorist activity."  In this regard, the Veteran was not located in a combat zone.  Further, the claimed stressor of being held at gunpoint by non-enemy South Korean guards is not consistent with the places, types, and circumstances of the Veteran's service in Korea as South Korean soldiers were not considered enemies and, in turn, not likely to hold American soldiers at gunpoint.  Moreover, the Veteran's reported stressors of witnessing motor vehicle accidents did not involve actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft within the meaning of the statute.  Thus, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service personnel records show that the Veteran was stationed in Korea assigned to Company B, 51st Signal Battalion.  However, service treatment and personnel records are silent with respect to any symptoms, treatment or diagnosis of an acquired psychiatric disorder.  Moreover, these records are also silent with respect to any of the Veteran's reported stressors.  The Veteran's December 1970 service examination prior to discharge showed that the Veteran was clinically evaluated as psychiatrically normal.  Importantly, in his contemporaneous medical history, the Veteran expressly denied frequent trouble sleeping, depression or excessive worry.  

Post-service VA clinical records show that the Veteran had a positive PTSD screening in December 2005.  In February 2007, the Veteran underwent a psychiatric evaluation.  He stated that he was in the Korean War.  He witnessed and rescued three badly injured soldiers from a jeep accident; one who died from his injuries.  He did not report any other stressors.  It was also noted that the Veteran was in "combat".   The examiner diagnosed chronic PTSD.  Follow up treatment records show that the Veteran continued to report the same jeep incident and a diagnosis of PTSD.  

The Board previously remanded this case in November 2012 and November 2015 to verify the Veteran's reported in-service stressors.  In January 2013, the Joint Services Records Research Center (JSRRC) was requested to attempt to verify if anytime during the summer of 1970, B Co 51st Sig Bn (C) reported a jeep being run off the road and down a small cliff injuring three soldiers.  JSRRC responded with a negative response stating that available records were researched as well as coordinated with the National Archives and Records Administration (NARA).  However, JSRRC was unable to locate any unit records pertaining to the 51st Signal Battalion for the calendar year 1970.  The Eighth US Army Korea Chronology for the calendar year 1970 was also reviewed.  However, the Chronology did not provide any information pertaining to a jeep running off a cliff and injuring three soldiers.  The JSRRC recommended contacting the US Army Crime Records Center as there may be a criminal investigation.  

In April 2013, a request was sent to the US Army Crime Records Center requesting investigative reports related to the Veteran's claimed stressor.  That same month, a negative response was received stating that there was no record of the incident.

In May 2013, the Agency of Original Jurisdiction (AOJ) prepared a Formal Finding of lack of information to corroborate the Veteran's in-service stressor and outlined its attempts.  

On remand, in July 2016, the AOJ requested further verification of the Veteran's stressors, to include being held at gunpoint by non-enemy Korean soldiers.  In August 2016, the JSRRC responded that such incident was researched and again they were not able to verify the Veteran's' claim.  Again, the AOJ outlined its attempts in an August 2016 Formal Finding of Insufficient Stressor Verification.   

Based on the evidence of record, the Board must find that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  Service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during the Veteran's active duty service.  As documented above, despite various attempts, the Veteran's in-service stressors have not been corroborated.  Thus, even though there is medical evidence that the Veteran does suffer from PTSD, his claim must fail since there is no competent evidence that any PTSD is related to a verified stressor.  A diagnosis of PTSD that is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  Moreover, service treatment records and post service clinical records are silent with respect to any findings of another acquired psychiatric disorder.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's and his wife's lay statements that his PTSD is related to his military service, but finds that, as a lay person, he is not competent to render an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.)

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Diabetes Mellitus, Type II, and Peripheral Neuropathy

The Veteran contends that service connection for diabetes mellitus, type II, and neuropathy of the bilateral lower extremities is warranted on a presumptive basis due to herbicide exposure.  He asserts that, during his service in South Korea between May 1969 to January 1971, he was exposed to tactical herbicides, including Agent Orange, through swimming and showering in water from a tributary of the Han river that ran through the middle of his unit's post; and as a result of his duties as a radio relay and carrier team member and chief, which required him to go near the Korean demilitarization zone (DMZ) at least two or three times.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include  type II diabetes as well as early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Effective February 24, 2011, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv); see also 76 Fed. Reg. 4,245 -47 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the Veteran's current appeal.

Service treatment records, including the December 1970 service discharge examination are silent with respect to any complaints, findings or diagnoses pertaining to diabetes mellitus, type II, and peripheral neuropathy.  Moreover, the Veteran's December 1970 contemporaneous medical history is silent with respect to any such symptoms.  At the Board hearing, the Veteran testified that he was diagnosed with diabetes mellitus in the late 1980 or early 1990s; however records from this period are not available.  Post-service VA clinical records beginning in December 2005 show an assessment diabetes mellitus, type II, and diabetic neuropathy.  In October 2006, the Veteran underwent an Agent Orange Registry examination.  The examiner indicated that the Veteran had a qualifying diagnosis of type II diabetes mellitus based on his service in Vietnam.  

In pertinent part, the Veteran's form DD 214 and his personnel records reflect that his military occupational specialty was radio relay and carrier team member and chief with the 51st Signal Battalion, and he was stationed in Korea from December 1969 to January 1971.  Thus, he was present in Korea during the applicable time period that herbicides were used in accordance with the updated 38 C.F.R. 38 C .F.R. § 3.307(a)(6)(iv).  However, the Veteran's unit is not among those listed by the DOD as definitely stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

In October 2007, the National Personnel Records Center reported that there was no records of exposure to herbicides.  Moreover, in response for information concerning the Veteran's exposure to herbicides, the JSRRC coordinated research with NARA; however, 1970 unit records submitted by the 51st Signal Battalion were unable to be found.  The 1969 unit history submitted by the 51st Signal Battalion (51st Sig Bn) and the 1969 and 1970, 8th United States Army Chronologies were reviewed.  The history shows that the unit was stationed at Camp Pililaau, Uijonbu, South Korea.  The unit was responsible for installing and maintaining lead covered cable in the I Corps (Group) area and the Joint Security Area.  They were also responsible for operating Camp Red Cloud communications center, to include motor messenger service.  The history does not document the use, storage, spraying, or transportation of herbicides to include Agent Orange or any unit members being exposed to Agent Orange or other tactical herbicides by bathing or swimming in the Han River.  

However, in relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').  Nevertheless, in the instant case, while the Veteran is competent to report that his duties took him to, or near the DMZ, the Board finds that the Veteran's assertions are not credible as they are inconsistent with the remaining evidence of record.  

In this regard, besides the Veteran's general assertions that he went to the DMZ two or three times, there is no other evidence of record to support his claim.  The Veteran's military occupational specialty in and of itself does not indicate that he  would be required to travel to the DMZ.  Service treatment and personnel records do not document exposure to herbicides while stationed in Korea.  Again, unit histories reviewed by the JSRRC clearly show that his unit was not stationed near the DMZ.  Moreover, the JSRRC response also clearly reported that there was no documentation of any unit members being exposed to Agent Orange.  Importantly, in prior April 2008 and October 2011 statements, the Veteran himself indicated that he was stationed approximately five or 10 miles from the DMZ.  In light of the above, the Board finds that the Veteran's statements of traveling to the DMZ to not be credible.  
 
In an August 2016 memorandum, the AOJ outlined its attempts to verify the Veteran's exposure to herbicides, but concluded that the Veteran's exposure to herbicides could not be conceded.  In light of the lack of competent or credible evidence that the Veteran was exposed to herbicides while service in Korea, although the Veteran has been diagnosed with diabetes mellitus, type II, a presumptive disability for herbicide exposure, the Board finds that the presumptive regulations regarding exposure to herbicides (Agent Orange) are not applicable in this case.  

The Board now turns to whether service connection for diabetes mellitus and peripheral neuropathy is warranted on a direct or presumptive basis.  The Veteran's service treatment records do not show any treatment or diagnosis of diabetes mellitus or peripheral neuropathy.  Further, the Veteran's December 1970 service examination prior to discharge was silent with respect to any findings of diabetes mellitus or peripheral neuropathy.  Lay and medical evidence showed that the Veteran was diagnosed with diabetes mellitus, type II, and diabetic neuropathy many years after his discharge from service.  Therefore, as the Veteran did not manifest diabetes mellitus and/or associated peripheral neuropathy within one year of his service discharge in December 1970, he is not entitled to presumptive service connection for such diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran has not described any continuity of symptomatology with respect to both diseases to support an award of service connection.  Rather, he has primarily asserted that these disorders are due to exposure to herbicides.  See Walker, supra.

Further, there is no competent evidence linking diabetes mellitus with associated peripheral neuropathy directly to service.  In this regard, although the October 2006 VA examiner linked the Veteran's diabetes mellitus to service, this examiner falsely believed that the Veteran served in Vietnam and, thus, was presumptively exposed to herbicides.  As this opinion was based on this inaccurate history, it has no probative value.  In sum, there is no competent evidence linking the Veteran's diabetes mellitus directly to service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).
     
Moreover, the Veteran is not competent to directly link his diabetes mellitus and peripheral neuropathy to service as medical expertise is required.  In this regard, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such concerns the inner workings of the endocrine and nervous systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In sum, the Board must conclude that with no evidence of diabetes mellitus, type II, with associated peripheral neuropathy in service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active duty service, there is no basis for awarding service connection for diabetes mellitus either on a direct basis or under the one-year presumption.  Likewise, insofar as the Veteran has asserted that he has peripheral neuropathy associated with his diabetes mellitus, type II, in light of the denial for service connection for diabetes mellitus, type II, there is no basis of the award of peripheral neuropathy of the bilateral lower extremities.  

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claims for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

							[ORDER ON NEXT PAGE]

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


